Case 2:18-cv-00259-JB-N Document 32 Filed 03/08/19 Page 1 of 3         PageID #: 207




                IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

TRIMARK FOODCRAFT, LLC,                     )
                                            )
                                            )
         Plaintiff,                         )
                                            )
                                            )    Civil Action No. 2:18-cv-00259-JB-N
vs.                                         )
                                            )
SELMA DEVELOPMENT, LLC,                     )
                                            )
                                            )
         Defendant.                         )


                  JOINT MOTION FOR STATUS CONFERENCE

         Plaintiff Trimark Foodcraft, LLC and Defendant Selma Development, LLC

(collectively, the “Parties”) hereby respectfully move for a brief status conference

by telephone to address discovery and settlement issues in the above referenced

matter. In support of their motion, the Parties state as follows:

      1. Plaintiff filed this action on April 27, 2018 in the Circuit Court of Dallas

         County, Alabama. (Doc. 1-1). On June 1, 2018, Defendant removed the case

         to this Court (Doc. 1). On June 8, 2018, Defendant filed a Motion to Dismiss

         the Complaint (Doc. 7).

      2. On October 17, 2018, the Court granted Defendant’s Motion to Dismiss the

         original Complaint and allowed Plaintiff to file an Amended Complaint within

         fourteen days. (Doc. 26).

      3. On October 29, 2018, Plaintiff filed an Amended Complaint. (Doc 27).


{B3101028}
Case 2:18-cv-00259-JB-N Document 32 Filed 03/08/19 Page 2 of 3          PageID #: 208




    4. Immediately following the filing of the Amended Complaint, the Parties

        began discussing options for settlement, including conducting a meeting at the

        subject property, which was a brand new Bojangles Restaurant franchise in

        Selma that closed within weeks of opening.

    5. The Parties maintain that this matter can be resolved; however, there are

        timing elements beyond the Parties’ control.

    6. Instead of simply filing a second motion to continue discovery deadlines, the

        Parties respectfully request a brief status conference by telephone to advise

        the Court of the facts and circumstances of this case that would justify a

        request for more time to continue to work on resolution and a stay of

        discovery.



              Respectfully submitted this 8th day of March, 2019.

                                        s/ Michael W. Lindsey
                                        MICHAEL W. LINDSEY
                                        Jauregui & Lindsey, LLC
                                        244 Inverness Center Dr, Ste 200
                                        Birmingham, Al 35242
                                        mlindsey@jandllawfirm.com

                                        Attorney for Plaintiff


                                        s/ Tabor R. Novak III (with permission)
                                        Tabor R. Novak III (ASB-3580-B60N)
                                        Starnes Davis Florie LLP



{B3101028}
Case 2:18-cv-00259-JB-N Document 32 Filed 03/08/19 Page 3 of 3          PageID #: 209




                                        Seventh Floor, 100 Brookwood Place
                                        Birmingham, AL 35259-8512
                                        Telephone: (205) 868-6089
                                        Facsimile: (205) 868-6099
                                        E-Mail: tnovak@starneslaw.com

                                        Attorney for Defendant




                          CERTIFICATE OF SERVICE

       I certify that I have served a copy of the foregoing on the following parties or
attorneys of record by electronically filing same with the Clerk of Court via CM/ECF
this the 8th day of March, 2019:

 Tabor R. Novak III (ASB-3580-B60N)
 Starnes Davis Florie LLP
 Seventh Floor, 100 Brookwood Place
 Birmingham, AL 35259-8512
 tnovak@starneslaw.com
                                  /s/ Tabor R. Novak III
                                  Tabor R. Novak III (OF COUNSEL)




{B3101028}
